Citation Nr: 0534056	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  97-06 876A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for a nervous condition. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to May 
1975 and from December 1976 to August 1980.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 rating decision, 
which determined that new and material evidence had not been 
submitted to warrant reopening the claim.  The Notice of 
Disagreement was received in November 1994, and a Statement 
of the Case was issued in March 1997.  The substantive appeal 
was also received in March 1997. 

The protracted time period between when the adverse rating on 
appeal was issued and the current Board consideration of the 
claim warrants comment.  Although it was initially felt that 
the veteran had not perfected a timely appeal, the requisite 
documentation was ultimately located amongst the claims 
files.  The veteran was additionally afforded two hearings at 
the RO during the pendency of this appeal, with the last 
hearing held on May 20, 2005.  


FINDINGS OF FACT

1.  In an unappealed decision dated in September 18, 1990, 
the RO found no new and material evidence to warrant 
reopening the claim of entitlement to service connection for 
a nervous condition.

2.  That evidence associated with the claims file subsequent 
to the September 1990 decision which is neither cumulative 
nor redundant, bears directly, and substantially upon the 
specific matter under consideration, and by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered to fairly decide the 
merits of the claim.

3.  A mental disorder was not demonstrated during the 
veteran's service, and a preponderance of the competent 
evidence of record is against concluding that such disorder 
was caused or aggravated by service. 


CONCLUSIONS OF LAW

1.  The September 1990 decision which found no new and 
material evidence to reopen the veteran's claim of 
entitlement to service connection for a nervous condition is 
final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence to reopen the claim for service 
connection for a nervous condition has been submitted.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2005).

3.  A mental disorder was not incurred in or aggravated by 
active military service, nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) [hereinafter "VCAA"].  The 
Board notes that while this law was enacted during the 
pendency of this appeal, it was considered by the RO, as 
reflected by the notice letter issued in October 2002 as well 
as the Supplemental Statement of the Case of August 2004, 
wherein the veteran was provided with copies of the pertinent 
regulations.  Thus, there is no prejudice to the veteran in 
proceeding with this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

The VA is obligated to assist a claimant in the development 
of his/her claim, unless there is no reasonable possibility 
that such assistance will aid in substantiating the claim.  
In addition to eliminating the well-groundedness requirement, 
the statute also amplified and defined the duty to assist.   

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain such 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See also revised 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

The Board also notes that the VCAA letter was sent to the 
veteran after to the RO's July 1994 decision that is the 
basis for this appeal.  As noted in Pelegrini II, the plain 
language of 38 U.S.C.A. § 5103(a) requires that this notice 
be provided relatively soon after VA receives a complete or 
substantially complete application for benefits; thus, the 
Court held that under section 5103(a), a service-connection 
claimant must be given notice before an initial unfavorable 
RO decision on the claim.  This was not possible in this 
instance, since the rating action presently on appeal 
preceded the enactment of the VCAA by quite a few years.



Notwithstanding, in reviewing AOJ determinations on appeal, 
the Board is required to review the evidence of record on a 
de novo basis and without providing any deference to the 
AOJ's decision.  As provided by 38 U.S.C. § 7104(a), all 
questions in a matter which under 38 U.S.C. § 511(a) are 
subject to decision by the Secretary shall be subject to one 
review on appeal to the Secretary, and such final decisions 
are made by the Board.  Because the Board makes the final 
decision on behalf of the Secretary with respect to claims 
for veterans benefits, it is entirely appropriate for the 
Board to consider whether the failure to provide a pre-AOJ 
initial adjudication notice constitutes harmless error, 
especially since an AOJ determination that is "affirmed" by 
the Board is subsumed by the appellate decision and becomes 
the single and sole decision of the Secretary in the matter 
under consideration. See 38 C.F.R. § 20.1104.  There simply 
is no "adverse determination" for the appellant to overcome.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  All the 
VCAA requires is that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the October 2002 letter provided to the appellant was 
not given prior to the first AOJ adjudication of the claim, 
the letter was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of this letter fully complied with the requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
VCAA letter was sent, the case was readjudicated, as 
represented by two Supplemental Statements of the Case 
provided shortly thereafter to the appellant.  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notice.  Moreover, the veteran reported in January 2004 that 
he had no additional evidence that might be helpful to his 
claim.  He also provided testimony before a representative of 
the RO on two separate occasions, once in February 1997 and 
once in May 2005.

The veteran's claim of entitlement to service connection for 
a mental disorder was denied on several previous occasions, 
most recently in September 1990.  The VCAA is generally 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  The regulatory 
amendments became effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  Although the veteran's claim was filed in 
March 1994 and remained at the RO for an extended period, the 
provisions of the VCAA and the implementing regulations are 
accordingly generally applicable.  See Holliday v. Principi, 
14 Vet. App. 280 (2001) [the Board must make a determination 
as to the applicability of the various provisions of the VCAA 
to a particular claim].  The Board observes that the United 
States Court of Appeals for Veterans Claims (the Court) held 
in Quartuccio, supra, that VA's duty to notify claimants 
includes requests to reopen previously denied claims.

In the present case it appears as if the duty to assist and 
notify have been satisfied.  All treatment records identified 
by the veteran have either been obtained by the RO or 
submitted by the claimant.  Additionally, the appellant has 
been provided with the requirements necessary to substantiate 
the claim in the Statements of the Case and other development 
letters of record.  Accordingly, the veteran is not 
prejudiced by the Board's adjudication of his claim at this 
time.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
short, the Board concludes that the duty to assist has been 
satisfied, as well as the duty to notify the veteran of the 
evidence needed to substantiate his claim.


II.  New and Material Evidence

The veteran's claim of entitlement to service connection for 
a mental disorder was denied on several previous occasions, 
most recently on September 18, 1990, at which time the RO 
determined that new and material evidence had not been 
submitted to warrant reopening the claim.  Inasmuch as the 
veteran did not perfect a timely appeal, the RO's September 
1990 decision is final.  38 U.S.C.A. § 7105.

The current claim on appeal was initially denied by the RO 
based on a finding that again the veteran had not submitted 
new and material evidence, sufficient to reopen the claim.  
See 38 U.S.C. § 5108, explained below.  However, in the 
Supplemental Statement of the Case of August 2004 and June 
2005, the RO appears to have denied the claim on its merits 
because an association between his current mental disorder 
and service had not been demonstrated.  Nonetheless, he Board 
is obligated by law to conduct a de novo review as to the 
matter of submission of new and material evidence.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler 
v. Brown, 9 Vet. App. 167, 171 (1996).

The issue of new and material evidence must be addressed in 
the first instance by the Board because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If 
the Board were to adjudicate the claim on the merits without 
resolving the new and material evidence issue, its actions 
would violate its statutory mandate set forth in 38 U.S.C.A. 
§§ 7104(b) and 5108.  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in this regard is 
irrelevant.  Id.  Further analysis, beyond the evaluation of 
whether the evidence submitted in the effort to reopen is new 
and material, is neither required nor permitted.  Id. at 
1384.  Any finding entered when new and material evidence has 
not been submitted "is a legal nullity."  Butler v. Brown, 9 
Vet. App. 167, 171 (1996) (applying an identical analysis to 
claims previously and finally denied, whether by the Board or 
by the RO).  

Pursuant to 38 U.S.C.A. § 5108 the veteran's claim may be 
reopened if new and material evidence has been presented.  
New evidence submitted to reopen a claim will be presumed 
credible solely for the purpose of determining whether the 
claim has been reopened.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  The Board must review all evidence 
submitted since the claim was finally disallowed on any 
basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  If 
the Board's decision is favorable to the veteran, his claim 
must be reopened and decided on the merits.  See Glynn v. 
Brown, 6 Vet. App. 523, 528-29 (1994).

The Board notes that the regulation regarding new and 
material evidence has been amended.  38 C.F.R. § 3.156(a).  
The amendment to 38 C.F.R. § 3.156(a) applies to claims to 
reopen a finally decided claim received on or after August 
29, 2001.  Because the veteran's request to reopen his claim 
of service connection for a nervous disorder was filed prior 
to that time, the earlier regulation (prior to the amendment) 
applies to this claim.  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

At the time of the September 1990 denial of his claim the 
claims file contained the following evidence:  Service 
medical records that were silent as to complaints, treatment, 
findings or diagnoses relating to any mental disorder and/or 
substance abuse.  Post service medical records reference the 
veteran reporting a long history of substance use (even prior 
to service).  The veteran reported being "kicked out of 
school because of a drug habit" in the 8th grade.  On a July 
1987 social history, he reported troubles with authority 
figures even as a child and being arrested for breaking and 
entering.  He additionally admitted to stealing while in the 
Marines.  He reported beginning the use of alcohol and 
marijuana when he was age 13.  In 1987, he was hospitalized 
and initially diagnosed with major depression "because of 
his financial situation" after losing his job; the Axis I 
diagnosis on his hospital discharge summary was "major 
affective disorder cannot be ruled out".  Earlier clinical 
records contain reference to what might be characterized as 
significant events such as pre-oedipal sexual identity 
conflicts and claims of homosexual child abuse by his doctor 
at age 13 along with his mother's suicide and the death of 
his father as well as that of a friend.  A February 1986 
clinical note references sexual fantasies about the examiner.  
A February 1986 clinical record noted an Axis I diagnosis of 
history of cocaine abuse heroin abuse, PCP abuse, alcohol 
abuse Cannabis abuse.  Notwithstanding, such records are 
absent reference to any claimed incident(s) in service 
associated with a mental disorder.

In the context of the current claim, substantial clinical 
treatment records pertaining primarily to treatment for 
mental disorders, orthopedic complaints as well as other 
unrelated disorders have been received.  Medical records from 
1982 reflect extensive substance abuse.  The earliest record 
is a medical certificate from January 1992, which reflects 
the veteran was then seen for substance abuse (and providing 
a history of such abuse since the 4th grade), but he was 
specifically not admitted to psychiatry due to the "absence 
of psychiatric symptomatology and no need for inpatient 
hospitalization" at that time.  

In addition, on his NOD of November 1994, the veteran 
"continue[d] to maintain that he was treated for a nervous 
breakdown on Okinawa prior to discharge from the U.S. Marine 
Corps in 1980."  The RO obtained copies of medical records 
from Okinawa; however such were entirely silent as to nervous 
breakdown and/or complaints, findings, symptomatology or 
diagnoses relating to the claimed disorder.  

At his hearing before a representative of the RO in February 
1997, the veteran attributed his present mental problems to 
his military service.  For example, he asserted that he was 
abused and picked on in service, and on one occasion he 
supposedly was instructed to reveal his penis before his 
platoon, who laughed at him.  Although he had previously 
claimed to have received mental health treatment in service, 
at his second hearing at the RO in May 2005, the veteran 
admitted that he didn't receive any mental health treatment 
or even report the claimed incidents while in service; he 
additionally testified that mental problems occasioned by the 
alleged in-service incidents didn't start bothering him until 
1987-1989.  See Transcript of May 20, 2005 Hearing at page 
10.  

In August 2001, a VA clinical social worker noted that the 
veteran "was severely degraded and humiliated by his Drill 
Sargent [sic], which has had long lasting effects on him [and 
has] contributed to his serious emotional problems."  Under 
the circumstances, the Board believes that this memorandum 
from August 2001 is so significant that it must be considered 
in order to fairly decide the merits of the claim.  In other 
words, the letter constitutes new and material evidence, and 
the veteran's claim has therefore been reopened.

The Board notes that other evidence essentially disputes the 
social worker's opinion.  For example, in January 2003, 
reports were received from two physicians who each prepared a 
Psychiatric Condition Questionnaire.  While only one of the 
physicians reported having reviewed the veteran's psychiatric 
reports and treatment records, both physicians concluded that 
there was insufficient information to formulate an opinion as 
to whether the veteran's mental disorder was related to 
service.  It bears emphasis, however, that the Court has also 
stated that in determining whether evidence is new and 
material, the credibility of the new evidence is, 
preliminarily, to be presumed.  If the claim is reopened, 
then, the ultimate credibility or weight to be accorded such 
evidence must be determined as a question of fact.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  

With the veteran's claim having been reopened, a full de novo 
review and weighing of all of the evidence by the Board is in 
order.  Inasmuch as the veteran's claim in this regard was 
considered on the merits by the RO, the Board can apprehend 
no prejudice to the veteran in also proceeding to adjudicate 
the claim on the merits.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  In further considering the veteran's claim 
on the merits, the Board observes that the veteran has 
consistently argued his claim on the merits, rather than 
arguing the more limited position that "new and material 
evidence" had been submitted or simply that his claim was 
well-grounded.  See e.g. Informal Hearing Presentation of 
October 2005.  Moreover, the RO has provided the veteran with 
pertinent laws and regulations pertaining to service 
connection.  Consequently, the Board concludes that the 
veteran has not been prejudiced by its approach.

Service Connection

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be 
granted for any disease diagnosed  after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Service connection may also be granted on 
a presumptive basis for certain chronic disabilities, 
including psychiatric disorders, when manifested to a 
compensable degree within the initial post service year.  38 
C.F.R. §§ 3.307, 3.309(b).  Alternatively, disability which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. §§ 
3.310.  The nexus between service and the current disability 
can be satisfied by medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 
488, 495 (1997). 

Each disorder for which a veteran seeks service connection 
must be considered on the basis of evidence, including that 
shown by his service records, his medical records, and 
pertinent medical and lay evidence.  In a claim for service 
connection, the ultimate credibility or weight to be accorded 
evidence must be determined as a question of fact.  The Board 
determines whether (1) the weight of the evidence supports 
the claim, or (2) the weight of the "positive" evidence in 
favor of the claim is in relative balance with the weight of 
the "negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102;  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

In addition to the evidence outlined above, a family member 
submitted a statement, dated around the time of the February 
1997 RO hearing, in essence claiming the veteran's problems 
began when he was in service.  She reported him as a normal 
adolescent and that he had no problems in school or before 
service.  She claimed that he became withdrawn and 
uncommunicative in service and started drug usage after 
service.  

The claims file also contains an August 1996 report from a VA 
physician in which the examiner was requested by the veteran 
to specifically address symptoms which he had related to 
experiences in the Marine Corps.  The examiner stated that he 
has told the veteran that he has described his experiences 
well and that the examiner can only relate what the veteran 
says happened.  He stated that a drill instructor asked that 
he show his penis during a drill exercise and that that 
experience has caused him to feel sad and angry and have 
crying spells when he remembers it.  On questioning, the 
veteran does not have flashbacks but rather memories of the 
event.  He was reported as unable to work because of his 
psychotic illness (schizoaffective disorder).

The Board considers the evidence detailed throughout the 
foregoing decision weighs against entitlement to service 
connection for the claimed mental disorder.  Specifically, 
the Board finds that what ultimately is at the heart of this 
matter is whether the appellant's accounts of events in 
service and of subjective symptoms allegedly stemming from 
these events are credible in the sense that they were 
presented for purposes other than simply an attempt to secure 
compensation benefits.  In this regard, the Board finds that 
critical to this question is not simply the lack of support 
or silence of service department records as to claimed events 
in service, but the lack of consistency of the appellant's 
accounts after the time he most recently filed a claim for 
compensation benefits and in the course of his claim.

The statement from a family member is inconsistent with 
multiple medical records documenting a history of drug usage 
and other problems prior to service.  Moreover, the veteran's 
testimony from the May 2005 hearing with respect to onset of 
problems due to the incidents in service in the late 1980's 
is at odds with the family member's declaration that his 
problems manifested in service or immediately thereafter.  
Accordingly, the family statement is not accorded any great 
weight.

During the pendency of this claim the veteran changed his 
account as to whether he received mental health treatment 
during service.  The veteran now acknowledges the absence of 
pertinent in service treatment and/or the existence of any 
service records supporting the claimed in service abuse.  
Moreover, despite earlier detailed recounting of his mental 
history including allegedly being sexually abused by his 
physician when he was a child and having sexual fantasies 
about his VA treatment staff, the allegations of in service 
abuse is only of relatively recent vintage.  Moreover, given 
that the veteran seemingly freely acknowledged sexual abuses 
prior to service and even sexual fantasies about his VA 
clinician, it is odd that he would not mention purportedly 
similar in service events at the same time if indeed such 
incidents occurred.  The Board additionally notes that the 
veteran does not have flashbacks of the alleged inservice 
incidents but rather recounts them as memories.  In view of 
the foregoing inconsistencies, the Board considers that the 
credibility is lacking with regard to the claimed in-service 
incidents..  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (holding that interest in the outcome of a proceeding 
may also affect credibility).  In light of the foregoing, the 
Board is unable to endorse that the veteran was abused in 
service as alleged.

With respect to the 2001 social worker's report, that report 
plainly relies upon the accuracy of the asserted in service 
abuse.  The probative value of diagnoses based on the 
appellant's history alone are no greater than the credibility 
of the history.  Swann at 233; Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992); Wood v. Derwinski, 1 Vet. App. 190, 192 
(1991).  Thus, given the fact that the social worker's 
opinion regarding an association between the veteran's 
current psychiatric disability and incidents in service was 
not based on a fully factual foundation, the Board finds that 
the report is of little probative value as to the issue of 
service connection.  See Hayes v. Brown, 5 Vet. App. 60, 69; 
see also Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (an 
opinion based on an inaccurate premise has no probative 
value).

On the other hand, the service medical records are negative 
for any complaint, diagnosis or treatment of a mental 
disorder, and the competent medical evidence in the claims 
file indicates the development of such mental disorders 
occurred only many years after active service, certainly 
outside the one year presumptive period after service as 
recognized for consideration of a psychotic condition on a 
presumptive basis.  See also Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000) (evidence of a prolonged period without 
medical complaint after service can be considered as a factor 
in determining a service connection claim).  Moreover, as 
noted above, two physicians have recently indicated that the 
record was insufficient to support a relationship between the 
claimed disorder and service.  

Inasmuch as the veteran claims that the alleged in service 
incidents did not start bothering him until the late 1980's 
and that he made no reports of any such incidents while in 
service, the Board considers that any effort to undertake 
further search of service records would only cause needless 
delay without the possibility of any benefit to the veteran.

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").  


ORDER

New and material evidence having been submitted, the 
veteran's claim of entitlement to service connection for a 
nervous condition is reopened.

Service connection for a mental disorder, variously 
characterized, is denied. 



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


